Citation Nr: 1034467	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  06-28 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased disability rating for the service-
connected atopic eczema, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to January 2002.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In that decision, the RO denied, inter alia, 
entitlement to an increased rating for the service-connected 
atopic eczema, rated as 10 percent disabling.  That decision also 
denied service connection for, inter alia, hemorrhoids, hearing 
loss, and diabetes.  

The Veteran's Notice of Disagreement with that decision was 
received at the RO in November 2005.  The RO issued a Statement 
of the Case (SOC) in March 2006.  The Veteran perfected his 
appeal with the submission of a timely substantive appeal (VA 
Form 9), which was received at the RO in September 2006.  In his 
VA Form 9, the Veteran specifically indicated that he only wished 
to appeal the issue of entitlement to an increased rating for the 
service-connected atopic eczema, currently rated as 10 percent 
disabling.  

Per his request, the Veteran was scheduled to appear for a 
personal hearing before the a Veterans Law Judge sitting at the 
RO in St. Petersburg, Florida.  The Veteran submitted a statement 
requesting to cancel his hearing, which was received at the RO on 
the day of the scheduled hearing.  


FINDING OF FACT

In June 2007, prior to the promulgation of a decision in the 
appeal, the Veteran requested, in writing, to withdraw his appeal 
as to the issue of entitlement to an increased rating for the 
service-connected atopic eczema, currently, currently rated as 10 
percent disabling.


CONCLUSION OF LAW

The criteria for a withdrawal of the appellant's substantive 
appeal have been met; and as such, the Board does not currently 
have appellate jurisdiction to decide the issue of entitlement to 
an increased rating for the service-connected atopic eczema, 
currently rated as 10 percent disabling.  38 U.S.C.A. §§ 7105(a), 
7108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.200, 20.204 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all 
issues involved in the appeal at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be 
made by the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.  

After the case was certified to the Board on appeal, but before a 
decision was promulgated, the Board received written notice from 
the appellant in June 2007 requesting to withdraw his appeal.  
The only issue in appellate status and before the Board at that 
time was entitlement to an increased rating for the service-
connected atopic eczema, currently rated as 10 percent disabling.  

In light of the foregoing, the appellant has withdrawn this 
appeal and, hence, there remain no allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


